

115 HR 6190 IH: Keep Families Together and Enforce the Law Act
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6190IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Mr. Webster of Florida introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to address the protective custody of alien children
			 accompanied by parents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keep Families Together and Enforce the Law Act. 2.Family unification (a)In generalSection 235 of the Immigration and Nationality Act (8 U.S.C. 1225) is amended by adding at the end the following:
				
					(e)Protective custody of arriving alien children accompanied by parents
 (1)In generalNotwithstanding any other provision of law, including section 3142 of title 18, United States Code, any judicial determination (including any judicial determination made in Flores v. Sessions et. al., (9th Cir. July 5, 2017; C.D. CA. July 24, 2015)), consent decree, or settlement agreement issued before the date of enactment of the Keep Families Together and Enforce the Law Act, and section 236.3 of title 8, Code of Federal Regulations (or a successor regulation), the Secretary of Homeland Security shall not use any appropriated funds or be required to implement the terms of the stipulated settlement agreement filed on January 17, 1997, in the United States District Court for the Central District of California in Flores v. Reno, CV 85–4544–RJK, (commonly known as the “Flores settlement agreement”) in the case of an alien child under the age of 18 years who is—
 (A)accompanied by a parent; and (B) (i)apprehended at or near the international border of the United States; or
 (ii)seeking admission to the United States at a port of entry. (2)Family unit residential centers (A)In generalExcept as provided in subparagraph (B), the Secretary of Homeland Security shall temporarily house an alien child under the age of 18 years described in paragraph (1) together with the parent of the child in a family residential center maintained by the Secretary of Homeland Security during the pendency of civil or criminal proceedings.
 (B)ExceptionThe Secretary of Home­land Security shall not temporarily house an alien child described in subparagraph (A) in the manner described in that subparagraph if the Secretary of Homeland Security—
 (i)is unable to verify that an individual accompanying the alien child is the parent of the alien child;
 (ii)determines that the accompanying parent of the alien child— (I)has a violent criminal history; or
 (II)has committed or been convicted of— (aa)an aggravated felony under section 101(a)(43);
 (bb)a crime involving the attempted use of physical force or threatened use of a deadly weapon; (cc)an assault resulting in bodily injury (as defined in section 2266 of title 18, United States Code); or
 (dd)an offense described in section 212(a)(2) or 237(a)(2); (iii)determines that the alien child is or has been a victim of domestic abuse or sexual abuse; or
 (iv)the alien child is— (I)a victim of trafficking;
 (II)at risk of becoming a victim of trafficking; (III)in danger of abuse or neglect at the hands of the accompanying parent of the alien child; or
 (IV)a danger to himself or herself or to others. (C)Conditions for custodyThe Secretary of Homeland Security shall ensure that each—
 (i)family residential facility is secure and safe; and (ii)alien child and accompanying parent at a family residential facility has—
 (I)suitable living accommodations; (II)access to drinking water and food;
 (III)medical assistance in case of emergencies; and (IV)any other service necessary for the adequate care of a minor child.
									(3)Protective custody of accompanied alien children ineligible for housing in a family residential
 centerIf an alien child described in paragraph (1) may not be housed with the accompanying parent of the alien child in a family residential center under paragraph (2)(A), the alien child shall be treated as an unaccompanied alien child under the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232 et seq.).
 (4)Prioritization of accompanied minor and family unit proceedingsTo the maximum extent practicable, the Secretary of Homeland Security and the Attorney General shall prioritize civil and criminal proceedings and decisions on requests for relief from removal of accompanied alien children and families who are in custody under this subsection..
 (b)Family residential facilitiesThe Secretary of Homeland Security shall enter into one or more interagency agreements with the Attorney General to secure additional family residential centers to house accompanied alien children and parents of such children under section 235(e) of the Immigration and Nationality Act during the pendency of civil or criminal proceedings.
 (c)ApplicabilityThe amendments made by this Act shall apply regardless of the date on which an action giving rise to the admissibility or custody of the accompanied child or parent occurs.
 3.Additional family residential center capacityThe Secretary of Homeland Security shall increase the number of available family residential beds by not less than 1,000, as compared to the number of beds available on the date of enactment of this Act.
 4.Emergency immigration judge resourcesThe Attorney General shall increase the number of immigration judge teams by not less than 225, as compared to the number of immigration judge teams on the date of enactment of this Act, including for the purpose of conducting prioritized proceedings for accompanied alien children and families—
 (1)apprehended at or near the southwest border of the United States; or (2)who are seeking admission to the United States at a port of entry.
			